Citation Nr: 1622800	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-38 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for the residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to September 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO granted service connection for the residuals of prostate cancer and assigned a noncompensable evaluation effective from August 19, 2008.

During the pendency of the appeal, in an August 2010 rating decision, the Nashville RO increased the evaluation to 20 percent, effective from August 19, 2008.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remained on appeal.

In December 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge who has since retired from the Board.  A transcript of the hearing is associated with the record.

In January 2014, the Board remanded the claim for an initial evaluation in excess of 20 percent for the residuals of prostate cancer to the RO via the Appeals Management Center (AMC) for additional development.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran has also perfected an appeal for the issue of entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder.  However, the RO has not yet certified that issue to the Board.  Indeed, that appeal has not been activated at the Board or merged with the current appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in December 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge who has since retired from the Board.  In a May 2016 letter, the Veteran was offered another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  In the same month, the Veteran responded that he wanted a new hearing with a different Veterans Law Judge. See generally 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015) (the Board member who conducts the hearing will participate in making the final determination of the claim).  As videoconference hearings are scheduled by the AOJ, a remand is necessary. See 38 C.F.R. §§ 20.700, 20.704(a).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




